Citation Nr: 0329885	
Decision Date: 10/31/03    Archive Date: 11/05/03

DOCKET NO.  00-07 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the right knee.

2.  Entitlement to service connection for degenerative joint 
disease of the left knee.

3.  Entitlement to service connection for a toenail infection 
and neuropathy of the right foot.

4.  Entitlement to service connection for a toenail infection 
and neuropathy of the left foot.

5.  Entitlement to service connection for major depression.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

L.  J. Vecchiollo


INTRODUCTION

The veteran served on active duty from February 1977 to April 
1980.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2000 rating decision of the North 
Little Rock, Arkansas, Department of Veterans Affairs (VA) 
Regional Office (RO).  

In June 2002, a hearing was held at the RO.  At the hearing, 
the veteran withdrew his appeal concerning the issue of 
service connection for a personality disorder.  Hearing 
transcript (T.) at page 1.  38 C.F.R. § 20.204(b) (2003).  


REMAND

In the October 2003 Informal Hearing Presentation, the 
veteran's representative correctly notes that, in service, 
the veteran complained of bilateral knee pain and foot 
problems.  Diagnoses included chondromalacia of the patella 
of the left knee and a passive-aggressive personality 
disorder.  The representative also correctly notes that, in 
essence, October 1999 VA examinations diagnosed bilateral 
degenerative joint disease of the knees, bilateral toenail 
fungal infection and neuropathy of the lateral plantar foot, 
and major depression.  But as further pointed out by the 
representative, no VA examination of record provides a 
medical opinion regarding whether any of the veteran's 
current conditions were incurred in or aggravated by his 
military service.  And this is a fundamental and very 
determinative issue in claims for service connection.  So a 
medical nexus opinion concerning this is needed.  "In a 
claim for disability compensation, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim."  38 C.F.R. § 3.159(c)(4)(i) (West 2002).

Records pertaining to the veteran's claim for Social Security 
Administration (SSA) disability insurance benefits were 
obtained.  But in a November 2002 letter, the SSA indicated 
his claim was still pending.  So the RO should make another 
attempt to obtain the final SSA determination, even though 
some records from this agency already have been obtained.  
See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

The veteran also has indicated he can no longer be licensed 
as a truck driver, partly due to the conditions at issue.  He 
maintains that Crawford and Co. Insurance has information 
relevant to this issue.  Unfortunately, he did not respond to 
the RO's original request to complete an Authorization and 
Consent to Release Information to the Department of Veterans 
Affairs (VA Form 21-4142), to enable the RO to obtain these 
records.  Nevertheless, in light of the need to remand this 
case for other reasons, he should be provided another 
opportunity to complete and return this form.  Then the RO 
should attempt to obtain these records.  

Finally, in a decision very recently promulgated on September 
22, 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003), the United States Court of Appeals for the 
Federal Circuit invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 38 
U.S.C.§ 5103(b)(1).  The Court made a conclusion similar to 
the one reached in Disabled Am. Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) 
(reviewing a related Board regulation, 38 C.F.R. § 19.9).  
The court found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCAA duty to notify is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response.  Therefore, since this case is being remanded for 
additional development or to cure a procedural defect, the RO 
must take this opportunity to inform the appellant that 
notwithstanding the information previously provided, a full 
year is allowed to respond to a VCAA notice.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  Contact the veteran to obtain the 
information necessary to acquire his 
complete clinical records pertaining to 
any treatment for his knees, feet or 
psychiatric conditions-which are not 
currently on file.

2.  Also ask, again, that he provide the 
information necessary to acquire his 
complete records from Crawford and Co. 
Insurance.

3.  As well, request a copy of the SSA's 
final determination of his claim with 
that agency.  

4.  After that, schedule him for a VA 
orthopedic examination to obtain a 
medical opinion concerning the etiology 
of his current knee and foot disabilities 
and, in particular, whether it is at 
least as likely as not they are related 
to his service in the military.  And to 
facilitate making this determination, it 
is absolutely imperative that the 
designated VA examiner have access to the 
claims file to review the veteran's 
pertinent medical history.

5.  Also schedule him for a VA 
psychiatric examination to obtain a 
medical opinion concerning the etiology 
of his current psychiatric disorder and, 
in particular, whether it is at least as 
likely as not related to his service in 
the military.  And to facilitate making 
this determination, it is absolutely 
imperative that the designated VA 
examiner have access to the claims file 
to review the veteran's pertinent medical 
history.

6.  Review the claims file and ensure 
that all VCAA notice obligations have 
been satisfied in accordance with the 
recent decision in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 
as well as 38 U.S.C.A. §§ 5102, 5103, and 
5103A, (West 2002), and any other 
applicable legal precedent.  Also ensure 
that the reports of the VA examinations 
contain responses to the questions posed.  
If not, take corrective action.  
38 C.F.R. § 4.2; see also Stegall v. 
West, 11 Vet. App. 268 (1998).

7.  Then readjudicate the veteran's 
claims.  If they remain denied, send him 
and his representative a supplemental 
statement of the case and give them time 
to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until he is further informed.  The purpose of this 
REMAND is to obtain further development and ensure due 
process of law.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.  

The veteran has the right to submit additional evidence and 
argument concerning the claims  the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	KEITH W. ALLEN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




